Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 1:
“
a plurality of output transmission lines that are connected to the first transmission line at locations dividing the length of the first transmission line substantially evenly,
wherein:
a first signal is input to the first input transmission line and output to at least two of the plurality of output transmission lines,
a second signal is input to the second input transmission line and output to at least two of the plurality of output transmission lines, and
a component of the first signal and a component of the second signal are substantially orthogonal to each other.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 17:
“
a first input transmission line and a second input transmission line that are connected to the first transmission line at locations away from each other along the first transmission line by approximately a quarter of a length of the first transmission line;
and
a plurality of output transmission lines that are connected to the first transmission line at locations dividing the length of the first transmission line substantially evenly, wherein:
a number of the plurality of output transmission lines is four, and
the length of the first transmission line is substantially equal to a guided
wavelength of the first transmission line.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 18:
“
a first input transmission line and a second input transmission line that are connected to the first transmission line at locations away from each other along the first transmission line by approximately a quarter of a length of the first transmission line; and
a plurality of output transmission lines that are connected to the first transmission
line at locations dividing the length of the first transmission line substantially evenly,
wherein a characteristic impedance of the output transmission lines ranges from
1.63 times to 2.45 times as much as a characteristic impedance of the first input
transmission line and the second input transmission line.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 19:
“
a first input transmission line and a second input transmission line that are
 connected to the first transmission line at locations away from each other along the first transmission line by approximately a quarter of a length of the first transmission line;
and
a plurality of output transmission lines that are connected to the first transmission
line at locations dividing the length of the first transmission line substantially evenly,
wherein the characteristic impedance of the output transmission lines ranges
from 1.87 times to 2.14 times as much as the characteristic impedance of the first input
transmission line and the second input transmission line.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 20:
“
a first input transmission line and a second input transmission line that are connected to the first transmission line at locations away from each other along the first transmission line by approximately a quarter of a length of the first transmission line;
a plurality of output transmission lines that are connected to the first transmission line at locations dividing the length of the first transmission line substantially evenly; and
a second transmission line inside the first transmission line, the second transmission line being connected to the first transmission line at a plurality of locations.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 21:
“
	an emission element to receive signals from the plurality of output transmission lines and emit the signals, wherein:
	the plurality of antenna apparatuses emit a beam having directivity in one or more directions, and
the directivity of the beam depends on:
a component of a first signal that is input to the first input transmission line and output to at least two of the plurality of output transmission lines, and
a component of a second signal that is input to the second input transmission line and output to at least two of the plurality of output transmission lines.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632